DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11,15-17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathsack (2011/0239167).
Regarding claim 1, Rathsack discloses a method, comprising: using a calibrated lithographic model to generate a lithographic model output based on an integrated circuit (IC) design layout (para 0120, calibrating lithography simulation model); extracting, by a processor, at least a chemical parameter from the lithographic model output (para 0034-0037, 0072, dissolution model parameters); and using a calibrated defect rate model to predict a defect rate for the IC design layout based on the chemical parameter (para 0034-0037, 0039, 0041, 0076, 0172-0179, 0214, micro-bridging analysis and finding defect).
`Regarding claim 8, Rathsack discloses non-transitory computer readable storage medium storing instructions, which when executed by a processor (para 0059, 0063, 0064), cause the processor to: use a calibrated lithographic model to generate a lithographic model output based on an integrated circuit (IC) design layout (para 0120); extract at least a chemical parameter from the lithographic model output (para 0034-0037, 0072); and use a calibrated defect rate model to predict a defect rate for the IC design layout based on the chemical parameter (para 0034-0037, 0039, 0041, 0076, 0172-0179, 0214).
Regarding claim 15, Rathsack discloses an apparatus, comprising: a memory storing instructions (para 0063); and a processor (para 0059, 0063, 0064), coupled with the memory and to execute the instructions, the instructions when executed causing the processor to: use a calibrated lithographic model to generate a lithographic model output based on an integrated circuit (IC) design layout (para 0120); extract at least a chemical parameter from the lithographic model output (para 0034-0037, 0072); and use a calibrated defect rate model to predict a defect rate for the IC design layout based on the chemical parameter (para 0034-0037, 0039, 0041, 0076, 0172-0179, 0214),
Regarding claims 2, 9 and 16, Rathsack discloses wherein the chemical parameter corresponds to inhibitor concentration (para 0039, “a relative reduction in the level of acid and reaction de-protection at the bottom edge of resist can be identified as a major source of LWR”).
Regarding claims 3, 10 and 17, Rathsack discloses wherein the chemical parameter relates to a dissolution rate of a resist during resist development (para 0041, 0072, 0076).
Regarding claims 4, 11 and 18, Rathsack discloses receiving a set of IC design layouts (para 0120, 0215); receiving defect rate measurements for the set of IC design layouts (para 0172); and fitting a defect rate model based on the set of IC design layouts and the defect rate measurements to obtain the calibrated defect rate model (para 0166-0168, 214).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathsack in view of Bisschop (“Stochastic Printing Failures in Extreme Ultraviolet Lithography” in IDS).
Regarding claims 6, 13 and 20, Rathsack discloses the claimed invention as discussed above; however, Rathsack does not disclose wherein the defect rate model is a quadratic function.  Bisshop discloses the defect rate model of a quadratic function (sect. 4.3, Fig. 18, page 17, second column, Fig. 20).  Therefore it would have been obvious to one of ordinary skill in the art to provide a defect rate model of a quadratic function since such model is known in the art and selecting a known method on the basis of suitability for the intended use is within the general skill of a worker in the art.
Allowable Subject Matter
Claims 5, 7, 12, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Remarks
Claims 19 and 20 are dependent on claim 17.  However, claims 5 and 7 which correspond to claims 19 and 20 are dependent on claim 4, which correspond to claim 18.  Claims 12 and 14, which also correspond to claims 19 and 20 are dependent on claim 11, which also correspond to claim 18.  Applicant is respectfully requested to clarify whether applicant intends claims 19 and 20 to be dependent on claim 17 or if they should be dependent on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cui (CN 110262191) discloses a lithography modeling method, obtaining the parameter of physical optics model, photo-chemical model and obtaining error between key size measuring data and simulation data.  However, Cui does not disclose using a calibrated defect rate model to predict a defect rate for the IC design layout based on the chemical parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 21, 2022